Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-28, 30, 33-36, 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yalamanchili et la (“Exploring the high entropy alloy concept in (AlTiVNbCr)N”.
Yalamanchili et al discloses a coating comprising the claimed (Al, Ti, V, Nb, Cr)N coating (table 1)  with the claimed thickness, multiple phases, made by PVD (2.experimental ( 2. computational details).

Claims 24-28, 30-31, 33,39,41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (“thermally stable…in copper metallization”).
Tsai el al discloses the claimed (Al, Mo, Nb, Si, Ta, Ti, V, Zr)N coating (abstract) having the claimed thickness made by PVD (052109-1,right column)  .

Claims 24-31,33,37-43  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Park et al (US 2018 0 245201).
Park et al discloses the claimed (Al, Ti, V, Si)N coating (table 21) with the claimed thickness (0019),  used as a tool (0001) on the claimed substrate made by PVD (0031-0032)

Claims 24-29,31-33, 38-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Tungaloy (JP 2009197 268).
Tungaloy discloses the claimed (Ti, Al, V, Si)N coating that may have a carbide (table 1, number 9), thickness ( claim 5) that may be multilayered ( claim 6, 0017) made by PVD ( 0019)used as a tool (claim 7).

Claims 24-31, 33,37-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Sumitomo (JP 2012 166 320).
Sumitomo discloses the claimed (Ti, Al, V, Si)N coating(table 1)  that may have a carbide or nitride (claim 1), having the claimed thickness ( claim 4) that may be multilayered ( claim 5),on the claimed substrate (0018) made by PVD (claim 6, 0035) used as a tool (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ARCHENE A TURNER/Primary Examiner, Art Unit 1784